      Case 3:16-cv-02954-LB Document 433 Filed 09/16/21 Page 1 of 3


 1   LATHAM & WATKINS LLP                             KIEVE LAW OFFICES
       Sarah M. Ray (Bar No. 229670)                      Loren Kieve (56280)
 2       sarah.ray@lw.com                             2655 Steiner Street
       Alicia R. Jovais (Bar. No. 296172)             San Francisco, California 94115-1141
 3       alicia.jovais@lw.com                         Telephone: 415.364.0060
       505 Montgomery Street, Suite 2000              Facsimile: 435.304.0060
 4     San Francisco, California 94111-6538           Email: lk@kievelaw.com
       Telephone: +1.415.391.0600
 5     Facsimile: +1.415.395.8095                     Attorneys for Plaintiff
                                                      GROUSE RIVER OUTFITTERS, LTD.
 6      Elyse M. Greenwald (Bar No. 268050)
          elyse.greenwald@lw.com
 7      10250 Constellation Blvd., Suite 1100
        Los Angeles, California 90067
 8      Telephone: +1.424.653.5500
        Facsimile: +1.424.653.5501
 9
        Eric J. Konopka (admitted pro hac vice)
10       eric.konopka@lw.com
        555 Eleventh Street, NW, Suite 1000
11      Washington, DC 20004
        Telephone: +1.202.637.2200
12      Facsimile: +1.202.637.2201

13   Attorneys for Defendant
     ORACLE CORPORATION
14

15                                UNITED STATES DISTRICT COURT

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN FRANCISCO DIVISION

18
     GROUSE RIVER OUTFITTERS LTD.,                Case No. 3:16-cv-02954-LB
19
                     Plaintiff,                   SUPPLEMENTAL JOINT CASE
20
           v.                                     MANAGEMENT STATEMENT
21
     ORACLE CORPORATION,                          Time:    9:30 AM
22                                                Date:    September 23, 2021
                     Defendant.                   Place:   Courtroom B, 15th Floor (By Zoom)
23                                                Judge:   The Honorable Laurel Beeler
24

25

26

27

28
                                                      SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
                                                                               CASE NO. 3:16-CV-02954-LB
       Case 3:16-cv-02954-LB Document 433 Filed 09/16/21 Page 2 of 3


 1          In accordance with the Court’s orders of August 25, 2021, and August 27, 2021, Dkt. Nos.

 2   431, 432, Grouse River Outfitters, Ltd. (“Grouse River”) and Oracle Corporation (“Oracle”) report

 3   that there have been no developments in this case since the last case management statement, Dkt.

 4   No. 429, was filed on August 19, 2021. As a revision to Part II of the August 19 case management

 5   statement (pages 20-21), Grouse River and Oracle set forth their respective positions on the

 6   proposed schedule to govern further proceedings, as follows:

 7          A.       Grouse River Position
 8          Assuming the Court permits Grouse River to serve amended Rule 26(a) initial disclosures

 9   and a supplemental (or further amended) complaint, the Court should permit focused but limited

10   discovery as to the amended initial disclosures and the supplemental allegations, with discovery

11   to close on December 1.

12          Grouse River would request a new trial date in mid-January, with the standard pretrial

13   events (witness lists, etc.) scheduled consistent with the Court’s normal chain-of-pretrial events.

14   For the reasons set out above, Oracle has no basis upon which to move for summary judgment on

15   any issue. Latham & Watkins is a major, international law firm. As reflected in its fees

16   submission, it has some 15 or more timekeepers devoted to this case. It has added another attorney

17   of record to its team. See Dkt. No. 421. It cannot be that undisclosed “other trial obligations this

18   fall” warrant putting off the trial for eight months out. Grouse River’s counsel has a trial date of

19   April 13, 2022 in another case, as well as one on May 20, 2022.

20          B.       Oracle’s Position
21          Oracle proposes that the Court adopt the following schedule, which would provide time for

22   Oracle to file, and the Court to hear, its motion for summary judgment:

23          Oracle’s Motion for Summary Judgment:          November 8, 2021

24          Grouse River’s Opposition:                     December 23, 2021

25          Oracle’s Reply:                                January 24, 2022

26          Hearing on Summary Judgment:                   February 24, 2022

27          Trial:                                         May 2022

28
                                                          SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
                                                                                   CASE NO. 3:16-CV-02954-LB
                                                      1
       Case 3:16-cv-02954-LB Document 433 Filed 09/16/21 Page 3 of 3


 1          In any event, due to counsel’s other trial obligations this fall, Oracle requests a trial date

 2   no earlier than April 1, 2022.

 3
     Dated: September 16, 2021                  Respectfully submitted,
 4

 5                                              LATHAM & WATKINS LLP

 6                                              By:    /s/ Sarah M. Ray
                                                       Sarah M. Ray
 7
                                                       Attorney for Defendant ORACLE
 8
                                                       CORPORATION
 9

10                                              KIEVE LAW OFFICES

11                                              By:    /s/ Loren Kieve
                                                       Loren Kieve
12

13                                                     Attorney for Plaintiff GROUSE RIVER
                                                       OUTFITTERS LTD.
14

15                                    SIGNATURE ATTESTATION

16          I, Sarah M. Ray, am the ECF User whose identification and password are being used to file

17   the foregoing Joint Case Management Statement. Pursuant to Civil Local Rule 5-1(i)(3) regarding

18   signatures, I attest that concurrence in the filing of this document has been obtained.

19

20   Dated: September 16, 2021                  LATHAM & WATKINS LLP

21                                              By:    /s/ Sarah M. Ray
                                                       Sarah M. Ray
22                                                     Attorney for Defendant ORACLE
                                                       CORPORATION
23

24

25

26

27

28

                                                          SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
                                                                                   CASE NO. 3:16-CV-02954-LB
                                                      2
